DETAILED ACTION
Acknowledgements
The amendment field 6/2/2020 is acknowledged.
Claims 1-21 are pending.
Claims 1-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-19 are directed to a system and claims 20-21 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite creating and managing a currency that provides the holder with title in an investment vehicle, which is an abstract idea. Specifically, the claims recite “create and manage a new currency backed by assets stored in an investment vehicle, wherein a currency unit of the new currency is a title of an undifferentiated interest in the investment vehicle that the owner of the currency unit will therefore be the owner of the interest in the investment vehicle and can exchange the currency unit for the value of the interest in the investment vehicle that ensures real and objective value for its holder,” and “operable to the new currency and crypto-currencies,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it involves a method of creating and using a currency backed by an investment asset, which is a fundamental economic practice as it involves issuing and managing currency, and also a commercial interaction as it involves exchanging the currency. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a computer-based system comprising a management module executable by a computer processor, a managing entity comprising a memory, external terminals, a central server network including an API, merely use a computer as a tool to perform an abstract idea. Specifically, these additional elements perform the steps or functions of “create and manage a new currency backed by assets stored in an investment vehicle, wherein a currency unit of the new currency is a title of an undifferentiated interest in the investment vehicle that the owner of the currency unit will therefore be the owner of the interest in the investment vehicle and can exchange the currency unit for the value of the interest in the investment vehicle that ensures real and objective value for its holder,” and “operable to the new currency and crypto-currencies.” The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element of using a computer-based system comprising a management module executable by a computer processor, a managing entity comprising a memory, external terminals, a central server network including an API to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of creating and managing a currency that provides the holder with title in an investment vehicle. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions of “create and manage a new currency backed by assets stored in an investment vehicle, wherein a currency unit of the new currency is a title of an undifferentiated interest in the investment vehicle that the owner of the currency unit will therefore be the owner of the interest in the investment vehicle and can exchange the currency unit for the value of the interest in the investment vehicle that ensures real and objective value for its holder,” and “operable to the new currency and crypto-currencies.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of creating and managing a currency that provides the holder with title in an investment vehicle. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 2-19 and 21 further describe the abstract idea of creating and managing a currency that provides the holder with title in an investment vehicle. Claims 2 and 6 describe the use of different types of currencies, claims 4-8 describe the different entities involves in managing the currencies, claims 9-11 and 13 describe characteristics of the currency such as its demand and supply, its return on investment, and its price and divisibility. Claims 12, 15-19, and 21 further describe the use and management of the currency. These claims all further provide further detail regarding creating and managing a currency. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example, claim 1 recites “that the owner of the currency unit will therefore be the owner of the interest in the investment vehicle,” “the value of the interest in the investment vehicle that ensures real and objective value for its holder,” and “said managing entity comprises a memory operable to the new currency and crypto-currencies.” It is unclear what these limitations mean. Claims 20 recites similar language.
Claims 2-19 and 21 are also rejected as each depends on either claim 1 or 20.
Claim 1 recites “a management module, executable by a computer processor,” and “the management module comprises a managing entity, said entity comprises a memory.” This renders the “management module” unclear, because it is unclear whether this module is hardware or software. Further, if the module comprise an entity that comprise a memory, and the module is executable by a computer processor, this would suggest that the memory is executable by a computer processor. This is also unclear because a memory cannot be executed by a processor.
Claims 2-19 are also rejected as each depends on claim 1.
Claims 1 and 20 recite the limitation "the owner" and “the value” in the claims.  There is insufficient antecedent basis for this limitation in the claims.
Claims 2-19 and 21 are also rejected as each depends on either claim 1 or 20.
Claim 8 recites that the “central server” includes a number of components, and that these are operable for performing a number of functions, but it is unclear which functions are performed by which element.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, 12, 14-15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Frolov, et al. (US 9,747,586) (“Frolov”).
Regarding claims 1 and 20, Frolov discloses a method and computer-based system for issuing and managing a new currency comprising:
a management module and a method step of implementing the management module, executable by a computer processor (Frolov 7:62-8:63; 15:8-16), configured to:
create and manage a new currency backed by assets stored in an investment vehicle, wherein a currency unit of the new currency is a title of an undifferentiated interest in the investment vehicle that the owner of the currency unit will therefore be the owner of the interest in the investment vehicle and can exchange the currency unit for the value of the interest in the investment vehicle that ensures real and objective value for its holder (Frolov 4:24-54; 5:53-6:5; 7:50-61; 9:10:35; 11:41-50; 11:52-13:18), wherein the management module comprises a managing entity, said managing entity comprises a memory operable to the new currency and crypto-currencies (Frolov 4:24-39; 7:1-10, 7:62-8:63; 8:15-34; 10:36-11:6 15:8-16).
Regarding claim 2, Frolov discloses that the management module maintains fiat money accounts (Frolov 4:24-39, 58-60).
Regarding claim 3, Frolov discloses that the management module further comprises a professional investment manager interface for a professional investment manager to administer and manage the investment vehicle (Frolov 10:50-57; 11:51-14:15).
Regarding claim 9, Frolov discloses that the management module determines a number of units of the new currency which are adapted to an evolution of demand and supply for the new currency, wherein the management module will increase the number of units of the new currency if demand is greater than supply and expand the investment vehicle and decrease the number of units if demand is less than supply and reduce the investment vehicle (Frolov 5:52-6:5; 12:17-13:18).
Regarding claim 12, Frolov discloses that the management module allows operations with third parties, in relation to the management of the new currency (Frolov 9:6-32; 13:31-56).
Regarding claim 14, Frolov discloses that the new currency is materialized in a form selected from one or more of crypto-coins, electronic money, paper money, and metallic coins (Frolov 4:24-41).
Regarding claim 15, Frolov discloses that the new currency is a means of payment or exchange, as a unit of account or exchange, as a pattern of deferred payments and as a deposit of value (Frolov 4:24-41; 6:54-58).
Regarding claim 17, Frolov discloses that the new currency is acquired or sold by buying or selling the new currency through a system manager platform or through external platforms, by buying the new currency on a peer to peer market using the system manager platform or through the external platforms and new currency is received or sent in exchange for a transaction including a purchase and sale of goods or services or donations using both the system manager platform and the external platforms (Frolov 13:31-14:15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Frolov in view of Cassano, et al. (US 2015/0254640) (“Cassano”)
Regarding claim 4, Frolov discloses The system of claim 3 wherein the management module further comprises external electronic terminals for access by users, the external electronic terminals each including at least one processor (Frolov 7:23-25; 10:45-49; 14:58-15:16); communicatively coupled to at least one memory operable to:
store a client identifier associated with a user (Frolov 9:1-5; 11:41-50) the memory including executable instructions that upon execution by the processor cause the system to:
maintain one or more keys, store the one or more keys in a wallet or a local wallet (Frolov 8:64-9:5).
Frolov does not specifically disclose encrypting and decrypting information in an encryption unit and maintaining one or more passwords on the external electronic terminals that encrypt or decrypt the one or more keys stored in the wallet or the local wallet.
Cassano discloses encrypting and decrypting information in an encryption unit and maintaining one or more passwords on the external electronic terminals that encrypt or decrypt the one or more keys stored in the wallet or the local wallet (Cassano ¶¶ Abstract 16, 27-28, 41-42, 47-48).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the system of Frolov to include encrypting and decrypting information in an encryption unit and maintaining one or more passwords on the external electronic terminals that encrypt or decrypt the one or more keys stored in the wallet or the local wallet, as disclosed in Cassano, in order to allow for cryptocurrency payments while providing security for the private key of a user (Cassano ¶¶ 2-3, 17).
Regarding claim 5, Frolov discloses that the management module further comprises a central server network including an API having at least one processor communicatively coupled to at least one memory operable to manage a connection with the external electronic terminal, manage procedures with the including a sale of the new currency, fiat money or crypto-currency, transfers of the new currency, placement of an offer to purchase or update the status of the wallet or the local wallet (Frolov 8:22-63; 9:6-34; 10:36-67).
Regarding claim 6, Frolov discloses that a unit of the new currency is supported on a block chain system that can be used for electronic payments (Frolov 7:26-31; 8:38-63).
Regarding claim 7, Frolov discloses that the investment vehicle is maintained in a depository entity, the depository entity having at least one processor communicatively coupled to at least one memory operable to manage the new currency from clients and managing entity accounts and maintain the investment vehicle (Frolov 4:58-60; 9:13-32).
Regarding claim 8, Frolov discloses that central server network includes an external interface to external platforms, depository entity engine, currency market monitoring engine, external platforms engine, monetary unit manager, transactions and calculations engine, internal exchange platform, investment vehicle management unit, client manager unit, blockchain network engine and security operable to provide engine administrative registration of clients, expansion of the investment vehicle, decrease of the investment vehicle, purchase of the new currency from the managing entity, sale of the new currency to the managing entity, peer-to-peer currency exchange via the internal exchange platform, use of the internal exchange platform, communication with the external platforms, peer to peer transfers of the new currency through the internal platform, peer to peer transfer of the new currency through the external platforms, execution of operations in the blockchain network engine, security in registration of a user with a remote coin mechanism, security in registering of a user with the wallet or the local wallet, security when registering the external platform, security when identifying a user, and security when identifying the external platform or confidentiality (Frolov 4:55-65; 5:61-6:5; 7:1-10, 26-40; 7:62-8:34; 10:50-57; 11:24-28, 11:41-12:2; 14:16-15:34).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Frolov in view of Caspar (US 2007/0088647)
Regarding claim 10, Frolov does not specifically disclose that there is a return on investment of the new currency that is the sum of the return on assets that make up the investment vehicle and the variation in a price of the assets that make up the investment vehicle.
Caspar discloses that there is a return on investment of the new currency that is the sum of the return on assets that make up the investment vehicle and the variation in a price of the assets that make up the investment vehicle (Caspar ¶¶ 2, 16, 26).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Frolov to include a return on investment of the new currency that is the sum of the return on assets that make up the investment vehicle and the variation in a price of the assets that make up the investment vehicle, as disclosed in Caspar, in order to offset the cost of holding an asset that backs an investment by provide a positive return on the asset (Caspar ¶¶ 9-11).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Frolov in view of Kiron (US 2013/0046673).
Regarding claim 11, Frolov does not specifically disclose that the new currency has a theoretical price subject to a series of calculation formulas and a real price that depends on supply and demand of the new currency in the market and an automatic management processes is used to avoid a substantial deviation of the real price from the theoretical price.
Kiron discloses that the new currency has a theoretical price subject to a series of calculation formulas and a real price that depends on supply and demand of the new currency in the market and an automatic management processes is used to avoid a substantial deviation of the real price from the theoretical price (Kiron ¶¶ 24, 36).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Frolov to include the new currency having a theoretical price subject to a series of calculation formulas and a real price that depends on supply and demand of the new currency in the market and an automatic management processes is used to avoid a substantial deviation of the real price from the theoretical price, as disclosed in Kiron, in order to reduce the tracking error of an investible product (Kiron ¶ 2).
Regarding claim 13, Frolov does not specifically disclose that the unit value of the new currency is adapted by splits and reverse splits to the needs of the cost of transactions of daily life.
Kiron discloses that the unit value of the new currency is adapted by splits and reverse splits to the needs of the cost of transactions of daily life (Kiron ¶¶ 72, 74).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Frolov to include the unit value of the new currency being adapted by splits and reverse splits to the needs of the cost of transactions of daily life, as disclosed in Kiron, in order to reduce the tracking error of an investible product (Kiron ¶ 2).
	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Frolov in view of Griffin (US 2013/0046673).
Regarding claim 16, Frolov does not specifically disclose that a plurality of currencies can coexist simultaneously with each backed by an investment vehicle, which will be managed by a corresponding professional manager.
Griffin discloses that a plurality of currencies can coexist simultaneously with each backed by an investment vehicle, which will be managed by a corresponding professional manager (Griffin ¶¶ 1-2, 5, 58, 70, 91).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Frolov to include a plurality of currencies coexisting simultaneously with each backed by an investment vehicle, which will be managed by a corresponding professional manager, as disclosed in Griffin, in order to administer a diversified investment fund that can handle all assets of an investor (Griffin ¶¶ 1-2).

Claims 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Frolov in view of Robinson (US 6,484,152).
Regarding claim 18-19 and 21, Frolov discloses the investment vehicle management unit has capacity to carry out a substantially unlimited number of automatic sale or acquisition of assets processes for the investment vehicle allowing substantially unlimited extension of the investment vehicle and substantially unlimited issue of units of the new currency per a monetary unit manager wherein the asset base that can be acquired is substantially unlimited as it is extended to all existing assets (Frolov 13:57-14:15).
Frolov does not specifically disclose that the management module includes an investment vehicle management unit for executing an automatic process to determine a best possible combination of the assets in order to optimize the acquisition of the assets or to select the assets of the investment vehicle whose disposal optimizes a value and performance of the investment vehicle wherein an evolution of the value of the investment vehicle and the value of a currency unit of the new currency depends on the optimization of the investment vehicle management unit and the investment vehicle management unit includes the professional investment manager interface to enable administration and management by the professional investment manager for sales or acquisitions above an established security threshold.
Robinson discloses that the management module includes an investment vehicle management unit for executing an automatic process to determine a best possible combination of the assets in order to optimize the acquisition of the assets or to select the assets of the investment vehicle whose disposal optimizes a value and performance of the investment vehicle (Robinson 1:45-61).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Frolov to include an investment vehicle management unit for executing an automatic process to determine a best possible combination of the assets in order to optimize the acquisition of the assets or to select the assets of the investment vehicle whose disposal optimizes a value and performance of the investment vehicle, as disclosed in Robinson, in order to allow automatically managing risk by selecting a mix of investment based on custom criteria (Robinson 1:5-30).
Frolov in view of Robinson does not specifically disclose that an evolution of the value of the investment vehicle and the value of a currency unit of the new currency depends on the optimization of the investment vehicle management unit and the investment vehicle management unit includes the professional investment manager interface to enable administration and management by the professional investment manager for sales or acquisitions above an established security threshold.
Griffin discloses that an evolution of the value of the investment vehicle and the value of a currency unit of the new currency depends on the optimization of the investment vehicle management unit and the investment vehicle management unit includes the professional investment manager interface to enable administration and management by the professional investment manager for sales or acquisitions above an established security threshold (Griffin 1-2, 5, 91)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Frolov to an evolution of the value of the investment vehicle and the value of a currency unit of the new currency depending on the optimization of the investment vehicle management unit and the investment vehicle management unit includes the professional investment manager interface to enable administration and management by the professional investment manager for sales or acquisitions above an established security threshold, as disclosed in Griffin, in order to administer a diversified investment fund that can handle all assets of an investor (Griffin ¶¶ 1-2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685